SLIP OP. 07-75




                     UNITED STATES COURT OF INTERNATIONAL TRADE

 BEFORE: THE HONORABLE DELISSA A. RIDGWAY, JUDGE


FORMER EMPLOYEES OF                            )
INTERNATIONAL BUSINESS                         )
MACHINES CORPORATION,                          )

                Plaintiffs,                    )

                v.                             )      Court No. 04-00079

UNITED STATES                                 )
SECRETARY OF LABOR,                           )

               Defendant.                     }


                              JOINT STIPULATION OF DISMISSAL

       PLEASE TAKE NOTICE thai plaintiff, pursuant to Rule 41(a)(l)(B) of the Rules of

the United States Court of International Trade, having filed a stipulation of dismissal signed by

all parties v/ho have appeared in this action and those actions listed on the attached schedule

hereby dismisses this action.


                                                     PETER D.KEISLER
                                                     Assistant Attorney General

                                                     JEANNE E. DAVIDSON
                                                     Director


                                                     PATRICIA M. MCCARTHY ^2*^2
                                                     Assistant Director             //
 . MICHAEL TALOR, ESQ.           ICHAELD.PANZERA
King & Spalding                Trial Attorney
1700 Pennsylvania Avenue, NW   Department of Justice
Washington DC 20006            Civil Division
Tel: (202)737-0500             Commercial Litigation Branch
Fax: (202)626-3737             Department of Justice
                               1 1 00 L St., N.W., Classif. Unit, Sth Fl.
                               Washington, D.C. 20530
                               Tel.: (202) 305-7587
                               Fax: (202) 353-7988

Counsel for Plaintiffs         Attorneys for Defendant

Dated: /&,       f, 2007       Dated:              , 2007
                               Schedule to Stipulation of Dismissal
         Court Nurnber(s)                                 Plaintiffs) Name


      04-00079                      Forraer Umployaes o:: j.nterr.atio:
                                    Business ylaciuinss Cor - ocration




                                       Order of Dismissal

        This action and those listed on the schedule set forth above, having been voluntarily
stipulated for dismissal by all parties having appeared in the action, are dismissed.



Dated:

                                                   Clerk. U. S. Court of International Trade


                                                                        —"~~1—"
                                                    By:     X      flt-e- [filUMi
                                                                Deputy Clerk